John Grosvenner plaint. conta Elizabeth Holbrooke the Relict & sole Executrix of John Holbrooke deced Defendt for not delivering the value of two thirds of a parcel of hides, being about 52 in number to the value of £.43:2:6. or thereabouts, which were deliurd to sd Holbrooke or his order by sd Grosvennor or his order on condition the sd Grosvenner should have two thirds of those hides so delivered with the profits ariseing made in sufficient good Leather, whereby the plaint. is greatly damnified. . . . The Jury . . . found for the Defendt costs of Court allowd Seventeen Shillings.